MEMORANDUM ***
Alan Konig brought an action in U.S. District Court against the State Bar of California and four of its employees in their individual and official capacities, claiming violation of his civil rights under 42 U.S.C. § 1983 and asserting state law causes of action for retaliation under California Labor Code § § 1102.5, et seq., California Government Code § § 9149.20, et seq., and under the common law doctrine established pursuant to the California Supreme Court’s decision in Tameny v. Atlantic Richfield Co., 27 Cal.3d 167, 164 Cal.Rptr. 839, 610 P.2d 1330 (1980). The district court dismissed all causes of action against the State Bar and the defendants in their official capacities based on Eleventh Amendment immunity and entered summary judgment for all defendants on the remaining claims. Konig appealed.
The district court had jurisdiction of this case under 28 U.S.C. §§ 1331 and 1367. We have jurisdiction under 28 U.S.C. § 1291. We have carefully considered the three very thorough memorandum opinions of the district court, the appellate briefs of the parties, and the voluminous appendices before this Court. On the basis of our review, we find that the district court properly granted judgment in favor of the defendants.
AFFIRMED

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.